Citation Nr: 1814144	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected schizophrenia.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to December 1972, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 1996 rating decision and a March 2011 rating decision both from the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a September 2017 hearing at his local RO.  The Board notes that there is no transcript of this proceeding associated with the record due to an audio malfunction.  The Veteran was advised of this unfortunate occurrence and asked whether he would like to participate in another hearing, but no response has been received to this offer.  See December 2017 VA correspondence.  The Board finds that in light of the RO's attempt to cure this issue, coupled with the Veteran's non-responsiveness, the matters may proceed to adjudication without any potential Due Process violation.

This appeal was last before the Board in August 2017, where it was remanded for further development, to include a Board hearing.  

The issue of entitlement to an increased rating for schizophrenia has been raised by the Veteran's testimony during his September 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that sleep apnea was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, or secondary to a service-connected disability.

2.  The preponderance of the evidence is against the finding that the Veteran's sinusitis is related to or resulted from his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea, to include as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for sinusitis, are not met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any argument with the duties to notify or duty to assist, to include during the September 2017 Board hearing.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Service Connection

The Veteran is seeking entitlement to service connection for a sleep disorder, to include as secondary to his service-connected psychiatric disability, and service connection for sinusitis.  See July 2013 VA Form 9 ("recurring dreams of what occurred during my tour in Vietnam"); February 2011 VAMC Sleep Center note ("Interpretation: paranoid schizophrenia, snoring, hypertension, and obesity associated with obstructive sleep apnea relieved by CPAP"); October 1997 VA Form 9 ("Shipped from the United States to West Germany for 2 1/2 years of service which caused my sinus problem. I was constant on sick call for call + sinus problem").

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, service connection may be warranted on a secondary basis.  A disability that is proximately due to or the result of a service-connected injury or disease shall be service-connected.  38 C.F.R. § 3.310.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either: (a) caused by, or (b) aggravated by a service-connected disability.

Sleep Apnea 

Given the evidence of record, the Board finds that service connection for sleep apnea  is not warranted on either a direct or secondary basis.  Initially, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  As such, service connection for sleep apnea on a presumptive basis is not warranted. 

Regarding direct service connection, the Veteran has a current diagnosis of obstructive sleep apnea.  As indicated by the April 2016 VA examiner, the Veteran's OSA was diagnosed in February 2011.  Thus, the first element under Shedden satisfied.  

Regarding the second element of service connection, the Veteran's STRs are silent as to any sleep-related complaints or diagnoses.  The Board notes that the record is replete with a long history of sleep issues; however, the post-service medical record reflects that these complaints are solely relegated to symptoms of the Veteran's mental health rather than an independent disorder prior to the aforementioned 2011 OSA diagnosis.  See i.e. September 1987 VAMC Progress Note ("Patient reports he is very busy and functioning under some stress.  However feels he's progressing gradually.  Does acknowledge some restless nights where he is unable to sleep."); November 2010 VA Mental Health examination.  As service connection has been established for the Veteran's psychiatric condition, the Board finds that the second element of service connection has also been met.  

The Board finds that the third element, a causal nexus, is not supported by the evidence of record.  Outside of the above-noted lay statements in support and the February 2011 sleep study report identifying the Veteran's psychosis as a factor in his obstructive sleep apnea, there exists no competent and credible evidence to rebut the overwhelming weight of the probative evidence against the claim either on a direct or secondary basis.  

Regarding the February 2011 sleep study, and as acknowledged above, the report references the Veteran's psychosis along with a number of other co-morbid issues as the cause of his sleep apnea.  However, this cursory conclusion is devoid of any rationale, and it merely provides a list of medical conditions without further insight.  Thus, this evidence is of limited probative value, as are the Veteran's lay statements, and are both outweighed by the 2016 VA examiner's opinion and addendum.  

Although the Veteran contends that sleep disorder is secondary to his psychiatric disorder, the Board accords his statements regarding the etiology little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In this regard, the question of causation and aggravation of OSA involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, expert testimony is necessary to establish causation.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Turning to the negative evidence of record, the Board acknowledges that this matter has been remanded multiple times previously in order to cure deficiencies of the VA examination opinions of record.  

Specifically, June 2014 and August 2015 VA examiners opined that it was less likely than not that the Veteran's sleep apnea was related to his military service, or caused or aggravated by his service-connected psychological disability as there was no documentation in the Veteran's service treatment records.  As previously discussed, the Board finds these opinions are of limited probative value as the rationale expressed improperly relied upon a lack of treatment for the disorder.  Although the Board acknowledges the marked deficiencies inherent in these reports, there is some probative value in the complimentary conclusions based upon independent reviews of the evidence and in-person examinations.

Regardless of these flawed medical opinions, the record has been supplemented with an additional VA examination and report in March 2016 and an addendum opinion from April 2016, both of which offered clear conclusions with supporting data and well-reasoned medical explanations.  

For example, unlike the prior opinions noted above, the most recent VA examiners explained the underlying etiology of the Veteran's condition, detailing that his OSA is "caused when the muscles in the back of the throat relax, causing the airway to narrow resulting in inadequate breathing."  Moreover, the examiners cited to medical literature in support of rebuking the Veteran's claim that his schizophrenia was related to the OSA.  For instance, the April 2016 VA examiner rationalized that identified the presence of other non-service connected risk factors like hypertension and obesity.  The examiner further explained that as the CPAP machine has expressed relief in the sleep disorder, the mechanism for the condition is a mechanical process rather than a psychologically induced, stress-related condition.  In light of the above, the Board accords great probative weight to the 2016 medical opinions.  See Nieves-Rodriguez, supra.  

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's sleep apnea is not warranted on a direct or secondary basis.  The Board finds that the most probative evidence as to the etiology of the Veteran's OSA is the March 2016 VA examination report with April 2016 addendum.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Sinusitis

As an initial matter, the Board notes that the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange, an herbicide agent.  However, sinusitis is not identified in 38 C.F.R. § 3.309(e) as a presumptive condition.  Therefore, service connection will not be presumed.

The Board finds that the April 2011 VA examination and VA medical records document the Veteran having a current diagnosis of allergic rhinitis/sinusitis.  As such, the first element of Shedden, a current disability, has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board also finds that the evidence satisfies the second element of service connection.  A review of the Veteran's service treatment records shows that he presented to sick call with congestion/cold symptoms on a few separate occasions during active duty.  See i.e. November 1970 Chronological Record of Medical Care ("c/o cold...cold or mild bronchitis"); January 1972 Chronological Record of Medical Care ("chest cold, cough, mild stuffiness").  

Post-service, the Veteran underwent a VA examination in April 1985, denying any sinus-related issues.  See April 1985 VA examination ("no nasal obstruction, no sinus tenderness.")  The medical evidence of record is negative for any sinus-related complaints until April 1992, twenty years after discharge, when he sought treatment for a "several month hx of nasal congestion, sneezing and post-nasal drip."  

Thus, the Veteran's current statements regarding the onset of his sinus problems and the chronicity of his sinus problems are inconsistent with statements he made shortly after his military service.  A contemporaneous statement as to a declarant's then-existing physical condition, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the post-service medical history relayed by the Veteran, especially during his April 1985 VA examination, is accepted as the credible and accurate account of his state of health following service.  For these reasons, the Board finds that there is no credible lay evidence that the Veteran sustained a chronic sinus disorder in service from which he has had continuous problems ever since service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Regardless, the Board notes that the third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  The Veteran was afforded a VA examination in April 2011.  Following a review of the record and in-person examination the examiner opined that the current diagnosis was less likely than not related the Veteran's service.  The VA examiner noted the in-service complaints of nasal difficulties, but explained that they were "acute and transitory upper respiratory conditions," and separate from his later, 1992 diagnosis of allergic rhinitis.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his sinusitis is related to his period of active service.  However, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorder.  Furthermore, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In other words, the Veteran can express having nasal and sinus symptoms in service, but he is not competent to associate his current diagnosis with the acute instances of respiratory/sinus issues in service.  However, as explained above, the Veteran has not shown that he possesses the expertise necessary to opine on the highly technical matter of the effect of compounds in jet fuel on the human respiratory system.  Therefore, his lay opinion on nexus has no probative value. 

In sum, the weight of the competent and credible evidence does not show the Veteran's current diagnosis of sinusitis is related to his period of service.  In fact, the most probative evidence of record-here, the April 2011 VA examination report-show no link between his treatment in service and his current disability.  Accordingly, service connection is not warranted for sinusitis on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


